DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.
 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/941,366, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 15/941,366 fails to provide support for the claimed subject matter, specifically an open groove located in the hub. Therefore, the effective filing date of the instant application for claim 8 is 1/4/2019.

Election/Restrictions
Claim 8 is allowable. The restriction requirement between groups and species, as set forth in the Office action mailed on 9/08/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/08/2020 is partially withdrawn.  Claims 9-10, directed to species with a groove located on the first and/or second surfaces of the blade are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-7 and 11-35, directed to an alternative group and species remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “The work tip” in line 1 which should read “The one-piece work tip”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the groove” in lines 1-2 and 3 which should read “the aligned open groove”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the first surface” in line 2 and 3 which should read “the first flat exterior surface”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “The work tip” in line 1 which should read “The one-piece work tip”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the second surface” and “said second surface” which should read “the second flat exterior surface” and “said second flat exterior surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the at least one tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, the claim recites “a one-piece work tip…wherein said open groove is adapted to receive one of an irrigation or aspiration tube”, where the irrigation or aspiration tube are only claimed in function. However, in claim 9, the claim recites “the at least one tube being embedded in the portion of the groove in the first surface of the blade”, where the at least one tube is positively claimed as part of the invention. As such, it is unclear if the claim is directed to the sub-combination of the work tip or the combination of the work tip and the irrigation or aspiration tubes. One example of how to amend the claim to overcome the rejection is as follows: The one-piece work tip according to claim 8 further including a portion of the aligned open groove located along the first flat exterior surface of the blade, wherein said portion of the aligned open groove on the first flat exterior surface of the blade is adapted to receive one of the irrigation or aspiration tube so as to be embedded in the portion of the aligned open groove in the first flat exterior surface of the blade.
In claim 8, the claim recites “a one-piece work tip…wherein said open groove is adapted to receive one of an irrigation or aspiration tube”, where the irrigation or aspiration tube are only claimed in function. However, claim 10 recites “further including the other of the irrigation or aspiration tube…said second surface also having a groove in which the other of the irrigation or aspiration tube is embedded”, where the irrigation and/or aspiration tube is positively claimed as part of the invention. As such, it is unclear if the claim is directed to the sub-combination of the work tip or the combination of the work tip and the irrigation or aspiration tubes. One example of how to amend the claim to overcome the rejection is as follows: The one-piece work tip according to claim 9 wherein the second flat exterior surface is configured to receive the other of the irrigation or aspiration tube, said second flat exterior surface of the blade also having a groove adapted to receive the other of the irrigation or aspiration tube extending along the second flat exterior surface of the blade so as to be embedded in the groove of the second flat exterior surface of the blade.

Allowable Subject Matter
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Wiksell (US 5,062,827), DeTurk et al. (US 9,320,648 B2) or Kurwa (US 6,592,541 B1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 8, which recites, inter alia “a solid hub formed as an expanded cylindrical portion of the proximal end of the blade and providing the connection to the source of ultrasonic energy; an open groove located in and along the entire length of the hub and being aligned with the first flat exterior surface of the blade”.
Wiksell discloses a one-piece work tip (comprising knife 2 and tip 7; wherein the knife and tip are formed as one piece as the amplitude transformer forms the tip of the knife such that the cylindrical portion 40 is integral with portion 41; Figs. 1, 3; abstract) for a surgical hand piece (handle 1), similar to that claimed. However, the blade is conical and both the hub and blade are not solid as lumen 6 runs through both to connect to an aspiration tube 9. Wisksell also fails to disclose the groove on the hub as claimed.
DeTurk teaches an open groove along the entire surface of a hub that could be incorporated into the knife portion 2 of Wisksell. Kurwa teaches a blade with a lumen (Fig. 6) similar to that of Wiksell or alternatively a solid flat blade with a hub having a lumen 12a for aspiration fluid (Fig. 2). While Kurwa teaches an embodiment with both a solid flat blade and a solid hub (Fig. 5A), the hub does not include the open groove as claimed and none of the references alone or combined disclose the open groove being aligned with the first flat exterior surface of the blade. 
Claims 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments
Applicant’s arguments, see page 14, filed 10/13/2022, with respect to Wiksell, DeTurk and Kurwa have been fully considered and are persuasive; specifically, the references fail to disclose an open groove located in and along the entire length of the hub and being aligned with the first flat exterior surface of the blade.  The rejection of Claim 8 has been withdrawn. 
New rejections have been made in light of the partial withdrawal of the restriction requirement, as discussed above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771